                                                          Case 3:18-cv-01188-WHO Document 171 Filed 11/02/20 Page 1 of 2



                                                      1   SHARTSIS FRIESE LLP
                                                          ARTHUR J. SHARTSIS (Bar #51549)
                                                      2   ashartsis@sflaw.com
                                                          KAJSA M. MINOR (Bar #251222)
                                                      3   kminor@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      4   fdraper@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      5   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      6   Facsimile:    (415) 421-2922

                                                      7   Attorneys for Plaintiff
                                                          SIMPSON STRONG-TIE COMPANY INC.
                                                      8

                                                      9                               UNITED STATES DISTRICT COURT

                                                     10                              NORTHERN DISTRICT OF CALIFORNIA

                                                     11                                  SAN FRANCISCO DIVISION
                      SAN FRANCISCO, CA 94111-3598




                                                     12   SIMPSON STRONG-TIE COMPANY INC.,             Case No. 3:18-cv-01188 WHO (TSH)
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13                 Plaintiff,                     ORDER OF DISMISSAL

                                                     14          v.

                                                     15   OZ-POST INTERNATIONAL, LLC dba
                                                          Ozco Building Products,
                                                     16
                                                                        Defendant.
                                                     17
                                                          AND RELATED COUNTERCLAIMS
                                                     18

                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28

                                                     30    Case No.                         [PROPOSED] ORDER OF DISMISSAL
                                                           3:18-cv-01188 WHO (TSH)
                                                     31
                                                           Case 3:18-cv-01188-WHO Document 171 Filed 11/02/20 Page 2 of 2



                                                      1             PURSUANT TO STIPULATION, and good cause showing, the Court orders as follows:

                                                      2                   1.     This action is dismissed with prejudice.

                                                      3                   2.     Each party will bear its own costs and attorneys’ fees.

                                                      4             IT IS SO ORDERED.

                                                      5

                                                      6
                                                           Dated: November 2, 2020
                                                      7                                                  HONORABLE WILLIAM H. ORRICK
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                      8                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                      9
                                                     10   8789885

                                                     11
                      SAN FRANCISCO, CA 94111-3598




                                                     12
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28
                                                                                                            -1-
                                                     30    Case No.                            [PROPOSED] ORDER OF DISMISSAL
                                                           3:18-cv-01188 WHO (TSH)
                                                     31
